Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.02.01
                                                                         16:04:57 -06'00'




                   People v. Grant, 2017 IL App (4th) 150636



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           NATHAN GRANT, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-15-0636



Filed             November 27, 2017



Decision Under    Appeal from the Circuit Court of Vermilion County, No. 12-CF-79;
Review            the Hon. Craig H. DeArmond, Judge, presiding.



Judgment          Appeal dismissed.


Counsel on        Michael J. Pelletier, Jacqueline L. Bullard, and Ryan R. Wilson, of
Appeal            State Appellate Defender’s Office, of Springfield, for appellant.

                  Patrick Delfino, David J. Robinson, and Allison Paige Brooks, of
                  State’s Attorneys Appellate Prosecutor’s Office, of Springfield, for
                  the People.



Panel             JUSTICE APPLETON delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Turner and Justice Steigmann concurred in the
                  judgment and opinion.
                                             OPINION

¶1       Defendant, Nathan Grant, appeals the trial court’s order denying his motion to amend
     mittimus. He concedes the issue raised in his motion is moot because he has fully served his
     sentence, but he uses the opportunity of this appeal to raise an issue regarding the propriety of
     the imposition of fines by the circuit clerk. The State does not dispute defendant’s claim
     regarding the fines but argues the appeal should be dismissed for lack of subject matter
     jurisdiction. We agree and dismiss the appeal for a lack of jurisdiction.

¶2                                         I. BACKGROUND
¶3       In December 2013, defendant pleaded guilty to possession of a controlled substance, and as
     part of the plea agreement, he agreed to a sentence of two years in prison. His sentence was to
     be served consecutively to his three-year sentence he was then serving from a prior felony
     (Douglas County case No. 11-CF-70). Defendant did not file a postplea or postsentencing
     motion. See Ill. S. Ct. R. 604(d) (eff. Mar. 8, 2016).
¶4       In June 2015, defendant filed a pro se “motion to amend mittimus,” asking the trial court to
     clarify the mittimus for the Illinois Department of Corrections (DOC). In particular, defendant
     requested that the sentencing order specify that his two-year prison term began at the end of his
     prior three-year prison term, not at the end of his mandatory-supervised-release term (MSR) on
     this three-year sentence. He claimed: “The MSR on [case No.] 11-CF-70 should [run]
     concurrent to [his two-year sentence] or shouldn’t [have] existed at all once [case No.]
     12-CF-79’s time was calculated to the finished time on [case No.] 11-CF-70.” He requested the
     court “order a new mittimus with orders to [DOC] to calculate defendant’s sentence
     consecutive pursuant to Illinois statutes.”
¶5       In July 2015, the trial court denied defendant’s motion by docket entry, noting the “issue
     has already been addressed by the court in previous orders.” This appeal followed.

¶6                                          II. ANALYSIS
¶7       Defendant abandons his mittimus issue because his sentence has already been served, and
     therefore, he acknowledges the issue is moot. However, he uses the opportunity presented by
     this appeal to argue that certain fines imposed upon him after sentencing should be vacated
     because they were improperly imposed by the circuit clerk. The State does not disagree. In
     fact, the State “acknowledges that defendant appears to owe multiple void clerk-imposed fines,
     according to recent records of the circuit clerk.” But the State claims we cannot consider this
     issue because we are without subject matter jurisdiction.
¶8       The First District recently issued an opinion addressing the issue presented here. See
     People v. Griffin, 2017 IL App (1st) 143800. We find the court’s opinion in Griffin persuasive,
     and we adopt its reasoning. In Griffin, the defendant filed a motion to amend mittimus more
     than 30 days after sentencing. Griffin, 2017 IL App (1st) 143800, ¶ 1. The trial court denied
     that motion, and the defendant appealed. On appeal, the defendant abandoned the substantive
     claim but challenged, for the first time, the assessment of certain fines and fees. Griffin, 2017
IL App (1st) 143800, ¶ 1. The appellate court dismissed the appeal for lack of jurisdiction
     because (1) the defendant had failed to file a motion pursuant to Illinois Supreme Court Rule



                                                 -2-
       604(d) (eff. Mar. 8, 2016) within 30 days of sentencing and (2) the order denying the motion to
       amend mittimus was not a final and appealable order. Griffin, 2017 IL App (1st) 143800, ¶ 1.
¶9         Not only do we adopt the First District’s analysis on the substantive issues, we also adopt
       the court’s dicta regarding the frequency of “fines-and-fees issues” raised for the first time on
       appeals. We agree with the court that such issues are more appropriately resolved at the trial
       level. It is likely that many such issues could be resolved by (1) the parties’ routine review of
       the judgment orders and (2) cooperation among the parties to correct any errors discovered.
       See Griffin, 2017 IL App (1st) 143800, ¶ 7. We likewise encourage the State’s Attorney and
       defense counsel to review judgment orders upon entry to ensure that fines and fees are
       correctly assessed. Such a review may eliminate the need for appeals based merely on clerical
       mistakes. Further, “in the wake of Castleberry and given the ‘narrow and limited’ scope of
       plain[-]error review (People v. Herron, 215 Ill. 2d 167, 177 (2005)), it is questionable whether
       appellate courts may or should address contentions of error regarding fines and fees that were
       never raised in the trial court.” Griffin, 2017 IL App (1st) 143800, ¶ 9 (citing People v.
       Castleberry, 2015 IL 116916).
¶ 10       Because defendant did not file a timely Rule 604(d) motion after his guilty plea, the trial
       court retained jurisdiction only to “correct clerical errors or matters of form,” not to review any
       substantive issue. Griffin, 2017 IL App (1st) 143800, ¶¶ 11-12. That is, here, the trial court had
       jurisdiction to consider defendant’s motion to amend mittimus. However, that jurisdiction does
       not automatically extend to the appellate court. Griffin, 2017 IL App (1st) 143800, ¶ 12.
¶ 11       The trial court’s order denying defendant’s motion to amend mittimus is not a final order
       for purposes of appeal over which this court has jurisdiction. After the court’s denial, the
       original judgments remained in place. “Where, as here, a court does not enter or modify a
       judgment *** there is no new final order from which to appeal.” Griffin, 2017 IL App (1st)
143800, ¶ 15.
¶ 12       Without the filing of a Rule 604(d) motion, this court has no jurisdiction to review the
       propriety of a trial court’s order denying a motion to amend mittimus. The judgments
       originally entered must stand.

¶ 13                                     III. CONCLUSION
¶ 14      For the reasons stated, we dismiss this appeal for want of jurisdiction.

¶ 15      Appeal dismissed.




                                                    -3-